EXHIBIT 10.1

FORM OF

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT, made and entered into this                     
day of                             ,              (“Agreement”), by and between
ACT Teleconferencing, Inc., a Colorado corporation (the “Company”) and
                         (“Indemnitee”).

WHEREAS, highly competent persons are becoming more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation, and

WHEREAS, the Board of Directors of the Company has determined that the inability
to attract and retain such persons is detrimental to the best interests of the
Company’s shareholders and that the Company should act to assure such persons
that there will be increased certainty of such protection in the future; and

WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified; and

WHEREAS, Indemnitee is willing to serve, continue to serve and/or to take on
additional service, for or on behalf of the Company on the condition that
Indemnitee be so indemnified;

NOW, THEREFORE, in consideration of the promises, conditions, representations
and warranties set forth herein, including Indemnitee’s commencement of, or
continued service to, the Company, the Company and Indemnitee hereby covenant
and agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meaning given here:

1.1 “Act” shall mean the Colorado Business Corporation Act as it exists on the
date of this Agreement and as it my be hereinafter amended from time to time;
provided that, in the case of any amendment to the Colorado Business Corporation
Act after the date hereof, when used in reference to an act or omission
occurring prior to the effectiveness of such amendment, the term “Act” shall
include such amendment only to the extent (i) that the amendment permits the
Company to provide broader indemnification rights than the Act permitted the
Company to provide at the time of this Agreement and/or prior to the amendment
(whichever is broader) or (ii) as otherwise required by law.

1.2 “Board” shall mean the Board of Directors of the Company.

1.3 “Corporate Status” means the status of an individual who is or was a
director or officer of the Company or who, while a director or officer of the
Company, is or was serving at the Company’s request as a director, officer,
agent, associate, employee, fiduciary,



--------------------------------------------------------------------------------

manager, member, partner, promoter, or trustee of, or holding any similar
position with, another domestic or foreign corporation, partnership, joint
venture, trust, entity or other enterprise or an employee benefit plan. Without
limitation except as may be required by law, an individual is considered to be
serving an employee benefit plan at the Company’s request if such individual’s
duties to the Company also impose duties on, or otherwise involve services by,
such individual to the plan or to participants in or beneficiaries of the plan.
The term “director” or “individual” includes, unless the context requires
otherwise, the estate or personal representative of a deceased individual or
director. The term “Corporate Status” shall also include any such broader
definition as may be provided in any amendments to the Act after the date
hereof.

1.4 “Expenses” shall include all reasonable attorneys fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, all costs of e-discovery, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a party or a witness in a Proceeding. Expenses shall also
include Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent. Expenses, however, shall not include any amount paid in settlement
by Indemnitee or the amount of judgments or fines against Indemnitee.

1.5 “Party” shall include a person who was, is, or is threatened to be made a
named defendant or respondent in a Proceeding.

1.6 “Proceeding” means any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, or investigative and
whether formal or informal.

1.7 “Liability” means the obligation incurred with respect to any Proceeding to
pay a judgment, penalty, fine (including an excise tax assessed with respect to
an employee benefit plan), reasonable expenses (including Expenses), or, subject
to Section 6.4(b) hereof, settlement.

2. Services by Indemnitee. Indemnitee agrees to serve as a director or officer
of the Company or may serve in both of such capacities. The positions in which
Indemnitee may render services to the Company shall be all those identified in
the meeting minutes of the Company’s shareholders or directors or both, as the
case may be, or in fact assumed by the Indemnitee at the request of, or with the
explicit or implicit knowing consent of, the Company. Indemnitee may at any time
and for any reason resign from such position(s), subject to any other
contractual obligation or any obligation imposed by operation of law. Nothing
contained in this Agreement shall be construed as giving Indemnitee any right to
be retained in the employ of the Company or its subsidiaries.

3. D&O Insurance.

3.1 Coverage. So long as Indemnitee may be subject to any possible Proceeding by
reason of the fact that Indemnitee is or was a director or officer of the
Company

 

2



--------------------------------------------------------------------------------

or otherwise due to his Corporate Status, to the extent that the Company
maintains an insurance policy or policies providing director’s and officers’
liability insurance (“D&O Insurance”), Indemnitee shall be covered by such
policy or policies, in accordance with their terms, to the maximum extent of the
coverage applicable to any then-current director or officer of the Company.

3.2 No Obligation. Nothing herein shall impose upon the Company the obligation
to maintain D&O Insurance if the Company determines in good faith that such
insurance is not reasonably available, the premium costs for such insurance are
disproportionate to the amount of coverage provided, or the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit. The Company shall notify Indemnitee in writing at least 20 days prior
to discontinuing or the expected (or actual) termination or material
modification of any then-current D&O Insurance; provided that failure to comply
with this provision shall not render any such discontinuance or termination
ineffective.

4. Indemnification.

4.1 Indemnification in General.

(a) The Company shall hold harmless and indemnify, and keep indemnified,
Indemnitee in accordance with, and to the fullest extent permitted and/or
required by, the Act and applicable law from and against any Liabilities and
reasonable Expenses actually incurred by Indemnitee in connection with any
Proceeding in which Indemnitee was or is made a Party as a result of
Indemnitee’s Corporate Status.

(b) The obligation of the Company hereunder to provide indemnification shall
apply, notwithstanding the fact that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s Articles of
Incorporation, the Company’s Bylaws or by statute. In the event of any change
after the date of this Agreement in any applicable law, statute or rule which
expands the right of a Colorado corporation to indemnify a director or officer
(or a person otherwise as a result of their Corporate Status), it is the intent
and agreement of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Colorado corporation to indemnify a director or officer (or a person otherwise
as a result of their Corporate Status), such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.

4.2 Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, the Company shall pay or reimburse Expenses
actually and reasonably incurred by Indemnitee in connection with Indemnitee’s
appearance as a witness in a Proceeding by reason of Indemnitee’s Corporate
Status. If required by law, this provision will only apply to directors of the
Company that have not been named as defendants or respondents in such
Proceeding.

4.3 Limitation. Notwithstanding the foregoing, the Company shall have no
obligation to indemnify or advance expenses to Indemnitee for (i) any act or
omission which the

 

3



--------------------------------------------------------------------------------

Company is prohibited (to the extent of such prohibition) by the Act or by law
from providing indemnity or advance of expense; (ii) any Proceeding initiated or
brought voluntarily by Indemnitee and not by way of defense, other than
Proceedings brought to establish or enforce a right to indemnification under
this Agreement, a D&O insurance policy, the Company’s Articles of Incorporation,
the Company’s Bylaws or a Proceeding which has been authorized by the Board;
(iii) any Expenses incurred by Indemnitee with respect to any Proceeding
instituted by Indemnitee to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each of the material assertions made by
Indemnitee in such Proceeding was not made in good faith or was frivolous; and
(iv) any Expenses or payments of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar or successor statute.

5. Advancement of Expenses. In the event of any Proceeding in which the
Indemnitee is a party or is involved and which may give rise to a right of
indemnification from the Company pursuant to this Agreement, then, within twenty
(20) days following written request from Indemnitee, the Company shall pay for
or reimburse to Indemnitee, in accordance with and to the fullest extent
permitted and/or required under the Act, amounts to cover reasonable Expenses
incurred by such Director in such Proceeding in advance of its final disposition
provided that (a) Indemnitee furnishes to the Company (i) a written affirmation
of Indemnitee’s good faith belief that Indemnitee has met the applicable
standard of conduct set forth herein and the Act, (ii) a written undertaking,
executed by or on behalf of Indemnitee, to repay the advance if it shall
ultimately be determined that Indemnitee did not meet the applicable standard of
conduct, (iii) satisfactory evidence of the amount of such expenses, which
evidence may be redacted to the extent necessary to preserve attorney-client
confidentiality, work product or other applicable privileges, if any; and (b) a
determination is made in accordance with Section 6.2(b) hereof that the facts
then known to those making the determination would not preclude indemnification
under this Agreement or the Act. Any advance and undertakings to repay pursuant
to this Section 5 shall be an unlimited general obligation of the Indemnitee (to
the extent required by the Act) but need not be secured, shall be interest free
and may be accepted by the Company without reference to the Indemnitee’s ability
to make repayment.

6. Indemnification Procedures for Determination of Entitlement.

6.1 Notice and Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee’s right to indemnification and the advancement of
Expenses hereunder, give the Company written notice of the commencement of, or
the threat of, commencement of any Proceeding pursuant to for which Indemnitee
will or may seek indemnification or advancement of Expenses. Notice to the
Company shall be directed to the Chief Executive Officer of the Company at the
address shown on the signature page of this Agreement (or such other address as
the Company shall designate in writing to the Indemnitee) or if the Chief
Executive Officer is the person giving the notice, the following person (in the
following order): the Chairman of the Board, the Chief Financial Officer or a
member of the Board of Directors who is not an employee of the Company. In
addition, Indemnitee shall provide to the Company such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification and such cooperation, including in the Proceeding, as may
reasonably be required.

 

4



--------------------------------------------------------------------------------

6.2 Burden of Proof; Determination; No Presumptions Upon Termination of
Proceeding.

(a) If under applicable law, the entitlement of Indemnitee to be indemnified or
advanced Expenses hereunder depends upon whether a standard of conduct has been
met, the burden of proof of establishing that Indemnitee did not act in
accordance with such standard shall rest with the Company unless otherwise
required by the Act.

(b) Indemnitee shall be presumed to have acted in accordance with such standard
and to be entitled to indemnification or the advancement of Expenses, as the
case may be, unless, based upon a preponderance of the evidence, it shall be
determined that Indemnitee has not met such standard. Such determination and any
evaluation as to the reasonableness of amounts claimed by Indemnitee shall be
made by the Board or such other body or persons as may be permitted by the Act
(the “Reviewing Party”), including upon the vote of the Board or a Committee as
required by the Act, by legal counsel, or by the shareholders, as permitted by
the Act. Indemnitee shall cooperate with the Reviewing Party with respect to
Indemnitee’s entitlement to indemnification under this Agreement, including
providing to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such Determination. Any costs or Expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
Reviewing Party shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

(c) For purposes of this Agreement, unless otherwise expressly stated herein,
the termination of any Proceeding by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, is not, of itself, determinative that the Indemnitee did not
meet the necessary standard of conduct, shall not create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

6.3 Insurance. If, at the time of the receipt of a notice from Indemnitee
pursuant to Section 6.1, the Company has D&O Insurance policies in effect which
may cover the claims set forth in such notice, the Company shall give prompt
notice of the commencement of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay
to the extent of such insurance coverage, on behalf of Indemnitee, all
Liabilities and Expenses payable as a result of such Proceeding in accordance
with the terms of such policies. Nothing in this Agreement limits any rights of
the Indemnitee pursuant to any insurance policies of the Company (D&O or
otherwise) or the ability or right of the Company to procure any insurance
policies, nor does such insurance coverage fully satisfy the Company’s
obligations hereunder.

 

5



--------------------------------------------------------------------------------

6.4 Employment of Counsel; Settlement.

(a) To the extent that the Company shall be obligated to pay the Expenses or
Liabilities of any Proceeding, the Company, if appropriate, shall be entitled to
assume the defense of such Proceeding, with counsel reasonably satisfactory to
Indemnitee, upon the delivery to Indemnitee of written notice of its election so
to do. After delivery of such notice, the Company will not be liable to
Indemnitee under this Agreement for any legal or other Expenses subsequently
incurred by Indemnitee in connection with such defense (other than reasonable
Expenses incurred to such time); provided that (i) Indemnitee shall have the
right to employ its own counsel in any such Proceeding at Indemnitee’s own
expense; and (ii) the fees and expenses of counsel shall be at the expense of
the Company if (A) the employment of counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee and counsel for the Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding. The Company shall have the right to conduct the defense as it sees
fit in its sole discretion, including, subject to the restrictions in
Section 6.4(b) below, the right to settle any Proceeding against Indemnitee.

(b) The Company shall not settle any Proceeding against Indemnitee without the
written consent of the Indemnitee unless the Company has the financial ability
to satisfy any monetary obligation involving the Indemnitee under such
settlement. The Company shall not settle any such Proceeding which imposes
injunctive type relief on the activities of Indemnitee. The Company shall have
no obligation to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Company’s prior written
consent. Neither the Company nor Indemnitee shall unreasonably withhold their
consent to any proposed settlement.

6.5 Reimbursement by Indemnitee. Indemnitee agrees that he or she will reimburse
the Company for all Liabilities and Expenses paid by the Company in connection
with any Proceeding against Indemnitee in the event and only to the extent that
a determination is made by the Reviewing Party that Indemnitee is not entitled
to be indemnified by the Company for such Liabilities and Expenses because
Indemnitee is otherwise not entitled to payment under this Agreement.

7. Payment; Enforcement.

7.1 Payment. All payments on account of the Company’s indemnification
obligations under this Agreement shall be made within sixty (60) days of
Indemnitee’s written request therefor (or such early time as is specified
herein) (the “Due Date”) unless a determination is made by the Reviewing Party
that the claims giving rise to Indemnitee’s request are not payable under this
Agreement or applicable law.

7.2 Enforcement. If a claim for indemnification or advancement of expenses is
not paid in full by the Company by the Due Date, Indemnitee may at any time
bring suit against the Company to recover the unpaid amount of the claim. If
successful in whole or in part in such suit, Indemnitee shall also be entitled
to be paid all reasonable Expenses in bringing and prosecuting such claim.
Whether or not Indemnitee has met any applicable standard of conduct,

 

6



--------------------------------------------------------------------------------

the Court in such suit may order indemnification or the advancement of Expenses
as the Court deems proper (subject to any express limitation of the Act).
Further, the Company shall indemnify Indemnitee from and against any and all
Expenses (including attorneys’ fees) and, if requested by Indemnitee, shall,
within ten business days of such request, advance such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any claim asserted against
or suit brought by Indemnitee for recovery under any D&O Insurance policies
maintained by the Company, regardless of whether Indemnitee is unsuccessful in
whole or in part in such claim or suit.

7.3 Partial Payment. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion, but not all,
of the Expenses or Liabilities incurred in connection with a Proceeding, the
Company shall nevertheless indemnify Indemnitee for the portion of such Expenses
and Liabilities to which Indemnitee is entitled.

8. No Duplicate Recovery. The Company shall not be liable under this Agreement
to make any payment in connection with any proceeding against or involving
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Bylaw or otherwise) of the amounts otherwise
indemnifiable hereunder.

9. Nonexclusivity. The rights provided hereunder shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the Company’s
Articles of Incorporation, the Company’s Bylaws, any agreement, any vote of
shareholders or of disinterested directors, the Act, D&O Insurance, or
otherwise. Nothing herein limits the Indemnitee’s right to seek court ordered
indemnification. The indemnification provided in this Agreement shall continue
as to Indemnitee for any action Indemnitee did or did not take while serving in
an indemnified capacity even though Indemnitee may have ceased to serve in such
capacity.

10. Sale of the Company. If (A) the Company engages in any transaction whereby
(i) the Company is not the surviving entity in a consolidation or merger;
(ii) all or substantially all the assets of the Company are transferred; or
(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than 60% of the total voting power represented by the
Company’s then outstanding voting securities, then (B) the Indemnitee shall be
entitled to indemnification and expense advances from the surviving entity,
purchaser, or (in the case of clause (iii)) beneficial owner, or its affiliates,
at least as beneficial to the Indemnitee as that received by any other director
of the Company at the time of the applicable event.

11. Miscellaneous.

11.1 Successors And Assigns. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and

 

7



--------------------------------------------------------------------------------

Indemnitee’s heirs, executors, personal representatives and administrators, and
the term “Indemnitee” shall also include, unless the context requires otherwise,
the estate or personal representative of a deceased director.

11.2 Severability. If any provision or provisions of this Agreement is
determined by a court to be invalid, illegal or unenforceable for any reason
whatsoever, such provision shall be limited or modified in its application to
the minimum extent necessary to avoid a violation of law, and, as so limited or
modified, such provision and the balance of this Agreement shall be enforceable
in accordance with its terms.

11.3 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

11.4 Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

11.5 Amendment and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

11.6 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given: (i) upon
delivery, if delivered by hand, (ii) three business days after deposit in the
mail, if sent by certified or registered mail with postage prepaid, and
(iii) one business day after deposit with an overnight carrier, postage prepaid;
and shall be addressed to the address of the intended party set forth on the
signature page hereto (with a copy to such other address as may have been
furnished to Indemnitee by the Company or to the Company by Indemnitee, as the
case may be), or such other address as may have been furnished to the other
party in accordance herewith.

11.7 Governing Law. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Colorado
without application of the conflict of laws principles thereof.

11.8 Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Colorado and the
Federal courts located in Colorado for all purposes in connection with any
Proceeding which arises out of or relates to this Agreement, and agree that the
exclusive venue for any action instituted under this Agreement shall be in, and
any such action shall be brought only in, the state courts of the State of
Colorado or the Federal courts located in Colorado.

11.9 Subrogation. In the event of payment under this Agreement the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure

 

8



--------------------------------------------------------------------------------

such rights, including the execution of such documents necessary to enable the
Company effectively to bring suit to enforce such rights.

11.10 Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

11.11 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon. This Agreement replaces in full all prior indemnification
agreements or understandings of the parties hereto, and any and all such prior
agreements or understandings are hereby rescinded by mutual agreement.

11.12 No Circumvention. The Company will not attempt to avoid or diminish any
term of this Agreement by an amendment to its Articles of Incorporation or
Bylaws or otherwise.

11.13 Notice to Shareholders. Indemnitee acknowledges that pursuant to the Act,
other laws, and possibly stock exchange or stock market or trading system
requirements, information regarding this Agreement, actions hereunder, and a
copy hereof, may have to be provided to the shareholders and made public.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

ACT TELECONFERENCING, INC., a Colorado corporation:

By:   /s/ Gene Warren Name:   Gene Warren Title:   Chief Executive Officer

 

Address:    1526 Cole Boulevard, Suite 300    Golden, Colorado 80401

 

INDEMNITEE:

   

 

Address:                           

 

10